—Determinations of respondent Police Commissioner of the City of New York dated February 22, 1996, which dismissed petitioners from their positions as police officers, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Paula Omansky, J.], entered October 9, 1996) dismissed, without costs.
Petitioners, probationary police officers, were subject to dismissal without a hearing for any reason other than one involving bad faith (see, Matter of Prestia v Brown, 191 AD2d 224), clearly not the case here, in view of petitioners’ refusal to obey a direct order by a superior officer to answer questions at an investigative hearing despite having been granted use immunity with respect to their answers (see, Gardner v Broderick, 392 US 273). Respondent’s accountability to the public for the integrity of the Police Department justifies inquiries into inappropriate conduct of police officers while off duty and outside the jurisdiction (see, Matter of Hagmaier v Bratton, 245 AD2d 147), particularly where the alleged misconduct involves criminal acts (see, Trotta v Ward, 77 NY2d 827; Matter of Alfieri v Murphy, 38 NY2d 976). We have considered petitioners’ other contentions and find them to be without merit. Concur— Milonas, J. P., Wallach, Williams, Tom and Mazzarelli, JJ.